DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended the claims.  No new matter is presented at this time.
The claim amendments filed in conjunction with the remarks of 4/26/2021 overcome the previously cited prior art.  After further search and consideration allowable subject matter has been identified.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/22/2021 has considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Marina Miller on 4/29/2021 and confirmed by voice mail message from Ms. Miller on 5/6/2021.
The application has been amended as follows: 
Claim 1 to be amended:

A metal working oil composition, comprising at least one base oil (A), sulfurized oils and fats (B), and a polymer (C) and further optionally comprising one or more components selected form the group consisting of: an unsaturated fatty acid, an oily agent, an extreme pressure agent, a mist suppressant, a rust inhibitor, and a dispersant, wherein


Cancel Claims 10 and 11
Allowable Subject Matter
Claims 1-2, 7, 11-14, and 16-19 as above amended are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Harris et al (US 2005/0245403) and Ishikawa et al (US 5,780,399) which while teaching metal working fluids with mineral oil base stock and various additives such as sulfurized fats/oils, does not teach the instantly claimed composition and method wherein the polymer of the instant claims is a polyester formed from dehydrated condensate of ricinoleic acid having the instantly claimed hydroxyl value and saponification value and wherein the base oil is present in an amount of at least 82 wt.%.  While a polyester is taught by Ishikawa, it is formed by a different mechanism using different component other than that as set forth in the instant claims and therefore will possess different final structure and properties.  The remarks filed 4/26/2021 are persuasive in conjunction with the claimed amendments to overcome the previous .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PAMELA H WEISS/ Primary Examiner, Art Unit 1796